COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00096-CV

Jason E. Haddock                          §   From County Court at Law No. 1

                                          §   of Tarrant County (2011-002290-1)

v.                                        §   February 6, 2014

                                          §   Opinion by Justice McCoy
Texas Workforce Commission and
Adecco USA Inc.                           §   (en banc)

                  JUDGMENT ON REHEARING EN BANC

       After reviewing appellant’s motion for rehearing en banc, we deny the

motion. We withdraw our October 17, 2013 opinion and judgment and substitute

the following.

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Jason E. Haddock shall pay all costs of

this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bob McCoy_________________
                                          Justice Bob McCoy